Citation Nr: 1518533	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastritis and hiatal hernia (claimed as acid reflux), to include as secondary to the use of prescription medications for the service-connected left knee and back disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from July 1995 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 209 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.
  
In July 2014, the Board remanded the issue on appeal in order to provide the Veteran with a VA examination and VA medical opinion clarifying the nature and etiology of the gastrointestinal disability, and to subsequently readjudicate the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran has a current gastrointestinal disability of gastroesophageal reflux disease (GERD) and hiatal hernia.
  
2.  The gastrointestinal disability did not have its onset during active service.

3.  The Veteran is service connected for left knee degenerative arthritis and lumbar spine strain with intervertebral disc syndrome.

4.  The current gastrointestinal disability was not caused or permanently worsened in severity by the medication taken for the service-connected left knee and back disabilities. 


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability, to include as secondary to the use of prescription medications for the service-connected left knee and back disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2009 notice letter sent prior to the initial denial of the service connection claim for a gastrointestinal disability, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claim have been obtained, or otherwise submitted, and are associated with the record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Also, the Veteran underwent VA medical examination in connection with the appeal in October 2009 and October 2014.  The October 2009 examiner provided a diagnosis of hiatal hernia and gastritis, based on an accurate medical history, an interview of the Veteran, and a thorough examination; however, the October 2009 examiner did not provide a nexus opinion as to whether the gastrointestinal disability was related to active service, or secondary to a service-connected disability.  Pursuant to the Board's July 2014 remand directive, the Veteran was provided with an October 2014 VA examination.  The October 2014 VA examiner provided a medical opinion based on an accurate medical history, based on an interview of the Veteran, and performed a thorough examination.  The October 2014 VA examiner also reviewed the claims file.  It is unclear whether the October 2009 examiner had access to the claims file; however, for reasons explained below, the Board finds that the October 2009 VA examiner had adequate facts and data regarding the history and condition of the disability.  

The October 2009 VA examiner conducted a thorough interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  
See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  For these reasons, the Board finds that the VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed. 

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448  (1995).

The Veteran's gastrointestinal disability is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for a Gastrointestinal Disability

The Veteran contends that the gastrointestinal disability is secondary to the use of prescription medications (Motrin and Naproxen) to treat the service-connected left knee and back disabilities.  Although the Veteran has consistently only contended that the gastrointestinal disability is due to medication for the service-connected left knee and back conditions, the Veteran has also asserted that he began taking the medication during service and the gastrointestinal disability had its onset during service; therefore, the Board will also consider the theory of direct service connection.

Initially, the Board finds that the Veteran has a current gastrointestinal disability.  The Veteran was diagnosed with GERD and hiatal hernia in October 2009 following an endoscopy examination.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the gastrointestinal disability had its onset during service.  Service treatment records dated in September 1999 note an impression of likely gastroenteritis with symptoms of nausea and abdominal pain.  The September 1999 service treatment records note that the Veteran was given medication and the symptoms of likely gastroenteritis were completely relieved.  Service treatment records are otherwise absent of any complaint, diagnosis, or treatment of a gastrointestinal disability.  The Veteran's abdomen and viscera (including hernia) were clinically evaluated as normal at the December 1999 and March 2005 service medical examinations.  The November 2008 service separation examination report did not note any gastrointestinal symptoms.  Also, on the December 1999, September 2002, and March 2005 service Reports of Medical History, the Veteran checked "No" when asked if he then had or had ever had frequent indigestion, rupture/hernia, or stomach, liver, or intestinal complaints.  The September 2002 Report of Medical History also included a handwritten notation that the Veteran was in excellent  health and had no health conditions.  The Board also notes that, in contrast to not reporting any history or complaints of gastrointestinal symptoms, the Veteran did check "yes" for several other conditions listed on the March 2005 Report of Medical History, including for bronchitis, chronic cough, sinusitis, and knee trouble.  

The Veteran has also provided inconsistent statements during the course of the appeal regarding the onset of the gastrointestinal disability.  During an August 2009 general medical examination, the Veteran asserted that gastrointestinal symptoms had their onset in approximately August 2007; however, at the October 2009 examination, the Veteran reported that the onset of gastrointestinal symptoms were in approximately October 2001.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the statements of medical history throughout active service is significant.  The service treatment records, which show no complaint for gastrointestinal symptoms other than the isolated September 1999 treatment for gastrointestinal symptoms, which completely resolved, are more credible and outweigh the more recent statements reporting the onset of gastrointestinal symptoms estimated to have started during service, which also show some inconsistency and uncertainty regarding the onset of gastrointestinal symptoms.  

In light of the lay and medical evidence more contemporaneous to service showing no gastrointestinal symptoms during service, besides the isolated September 1999 treatment for gastrointestinal symptoms, which completely resolved, including at service separation, and the conflicting statements by the Veteran regarding the onset of gastrointestinal symptoms since filing the claim, the Board does not find the Veteran's more recent account of gastrointestinal symptoms during service and since service to be credible evidence; therefore, it is of no probative value.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that gastrointestinal symptoms began during service.
  
On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is also against a finding that the current gastrointestinal disability was caused or permanently worsened by the medication the Veteran took for the service-connected left knee and back disabilities.  

The Veteran is service connected for disabilities of left knee degenerative arthritis and lumbar spine strain with intervertebral disc syndrome.  Service connection for the left knee and back disabilities was established in a November 2009 rating decision with an effective date of November 17, 2008.

The October 2014 VA examiner opined that it was less likely than not that the gastrointestinal disability was caused by the prescription medications (Motrin and Naproxen) that the Veteran took to treat the service-connected left knee and back disabilities.  In support of the opinion, the VA examiner noted that, although nonsteroidal anti-inflammatory drugs (NSAIDS) can cause gastric upset, the November 2008 service separation examination reflects a negative response to any history of frequent indigestion, heartburn, stomach, liver, or intestinal trouble.  The VA examiner also noted that the Veteran reported he was not currently being treated or taking any medications for the gastrointestinal disability.  The Board notes that service treatment records dated as recently as November 2013 reflect that the Veteran no longer takes NSAIDS.

To the extent that the Veteran has asserted that the gastrointestinal disability is due to the medication for the service-connected left knee and back disabilities, the evidence has not demonstrated that, under the particular facts of this case, the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the current gastrointestinal disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  In this case, a competent medical opinion would require comprehensive knowledge of the gastrointestinal system and processes and the pharmacological effects of medication taken for the service-connected disabilities.  The etiology of a gastrointestinal disability is complex, and not capable of lay observation.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As the evidence does not show the Veteran to have such knowledge, understanding, or ability under the facts of this case that include an absence of symptomatology since service, the Veteran's statements regarding the etiology of the gastrointestinal disability are not afforded any probative weight.  As such, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for the gastrointestinal disability, the claim must be denied under this theory.  38 C.F.R. § 3.310. 

In summary, the weight of the evidence demonstrates that the gastrointestinal disability did not have its onset during service, and there is no relationship between the Veteran's current gastrointestinal disability and service, including as secondary to medication taken for the service-connected left knee and back disabilities.  In consideration thereof, the Board finds the preponderance of the evidence is against the appeal, and service connection for a gastrointestinal disability must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a gastrointestinal disability, including as secondary to the use of prescription medications for the service connected left knee and back disabilities, is denied.

 

____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


